Citation Nr: 1619060	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Penelope Gronbeck, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  Jurisdiction was subsequently transferred to the RO in Roanoke, Virginia.

This matter was most recently before the Board in November 2015, when it was remanded to schedule a hearing before the Board at the RO.  The RO scheduled the Veteran for a hearing in March 2016 as directed.  The RO notified the Veteran of the time and place of the hearing by mail and phone.  The Veteran did not report for the hearing and has not provided an explanation for his absence.  As such, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.703 (2015).


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service connected pension benefits, based upon qualifying wartime military service by the Veteran, have not been met.  38 U.S.C.A. §§ 1501, 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. § 3.3.  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(2).  In this case, the Veteran did not serve in the active military, naval, or air service during a period of war.

The record establishes the Veteran served on active duty from September 1979 to September 1983.  He has not claimed to have served on active duty during any other period, but has rather asserted his service from September 1979 to September 1983 was during a period of war.

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  The Vietnam era is the period beginning on February 28, 1961 and ending on May 7, 1975, inclusive, in the case of a veteran who actually served in the Republic of Vietnam during that period.  38 C.F.R. § 3.2(f).  The period beginning August 5, 1964 and ending on May 7, 1975, inclusive, is the established period of war in all other cases.  Id.  The Persian Gulf War is the period beginning August 2, 1990 through the present.  38 C.F.R. § 3.2(i).

The Veteran's service fell between the Vietnam era and the Persian Gulf War.  Therefore, he did not serve in the active military, naval, or air service during a period of war, and entitlement to non-service connected pension benefits is not warranted.

Discussion of VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 is unnecessary as this case involves the application of law to undisputed fact.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).



ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


